770 F.2d 168
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.SHARON F. WILSON AND VIRGINIA R. TAYLOR, INTERVENOR,PLAINTIFFS-APPELLEES,v.THE HUNTINGDON HOUSING AUTHORITY, DEFENDANT-APPELLANT.
NO. 84-5028
United States Court of Appeals, Sixth Circuit.
7/17/85

W.D.Tenn.
VACATED AND REMANDED
ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF TENNESSEE
BEFORE:  LIVELY, Circuit Judge; KEITH and MERRITT, Circuit Judges.
PER CURIAM.


1
The defendant Housing Authority appeals a judgment of the district court in this class action concerning the proper procedures for evicting tenants from publicly financed housing.  Neither of the named plaintiffs now resides in a unit of the Huntingdon Housing Authority and the basis upon which the district court determined that the Housing Authority had not proceeded properly in attempting to evict them is not clear from the record.  The district court made no findings of fact and the order from which the appeal is taken does not appear to comply with the provisions of Rule 65(d), Federal Rules of Civil Procedure.  Although counsel at oral argument stated that the district court gave reasons for this order orally, this statement apparently was not transcribed and is not in the record before us.


2
We vacate the order of the district court and remand for further proceedings.  If this case is to continue as a class action, some current resident of public housing administered by the Huntingdon Housing Authority should be substituted as a named plaintiff and the district court should make findings that disclose the facts upon which its ruling is based.  This court is unable to identify the case or controversy which underlies the order from which the present appeal was taken.


3
The judgment of the district court is vacated and the case is remanded for further proceedings consistent with this opinion.